EXHIBIT (10)D(iv)

 

AMENDMENT NO. 3 TO

ECOLAB INC. 1995 NON-EMPLOYEE DIRECTOR

STOCK OPTION PLAN

 

WHEREAS, Ecolab Inc. (the “Company”) adopted the 1995 Non-Employee Director
Stock Option Plan, effective as of May 12, 1995 (the “Plan”);

 

WHEREAS, the Plan was previously amended by Amendment No. 1 to extend the term
by one year and by Amendment No. 2 to effect certain additional changes to
expand the means of cashless exercises; and

 

WHEREAS, the Company wishes to amend the terms of certain options currently
outstanding under the Plan to permit cashless exercises of such options on the
terms and conditions provided below.

 

NOW THEREFORE, pursuant to the amending power reserved to the Company’s Board of
Directors by Section 7 of the Plan, the Board of Directors adopted this
Amendment No. 3 to the Plan on October 31, 2008.

 

Section 1

 

Section 5(b)(vi) of the Plan is amended and restated to read as follows:

 

“(vi)  Payment of Exercise Price.  The total purchase price of the shares to be
purchased upon the exercise of an Option may be paid entirely in cash (including
check, bank draft or money order), by tendering a broker exercise notice, by
tendering, or by attestation as to ownership of, shares of the Company’s Common
Stock already owned by the Optionee that have been held for the period of time
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes, including shares which would otherwise be issued upon such exercise
(“Previously Acquired Shares”), or by a combination thereof.  For purposes of
such payment, Previously Acquired Shares will be valued at their Fair Market
Value on the exercise date.”

 

Section 2

 

The foregoing amendment and restatement of Section 5(b)(vi) shall only be
effective with respect to the Options outstanding as of October 31, 2008 that
are held by Optionees satisfying the definition of Eligible Director under
Section 3 of the Plan as of such date.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Ecolab Inc. has executed this Amendment No. 3 this 31st day
of October, 2008.

 

 

 

ECOLAB INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael L. Meyer

 

 

 

 

 

 

 

Name:

Michael L. Meyer

 

 

 

 

 

 

 

 

Title:

Senior Vice President – Human Resources

 

 

Attest:

 

/s/ Sarah Z. Erickson

 

 

 

 

Name:

Sarah Z. Erickson

 

 

 

 

Title:

Associate General Counsel-Corporate and Assistant Secretary

 

 

2

--------------------------------------------------------------------------------

 